Exhibit 10.2

 

Amendment to the Loan
Agreement

 

 

Between

 

UniCredit Corporate Banking S.p.A.

As Lending Party

 

and

 

KEMET Corporation

As Beneficiary

 

 

Relating to

 

 

Kemet Loan Agreement

 

--------------------------------------------------------------------------------


 

CERTIFIED PRIVATE AGREEMENT

 

BETWEEN:

 

(1)           UNICREDIT CORPORATE BANKING S.P.A., with registered office and
headquarters  in Verona (Italy), at Via Garibaldi no. 1, fully paid-up share
capital: Euro 6,604,173,696.00 (six billion six hundred and four million one
hundred seventy-three thousand six hundred ninety-six/00), tax code, VAT number,
and number of registration in the Verona Companies Register: 03656170960, ABI
code 3226.8, enrolled in the Register of Banks and a member of the UniCredit
Bank Group, which is enrolled in the Register of Bank Groups under no. 31351
(hereinafter also referred to as “UniCredit”, “Lending Party” or “Agent Bank”),
represented by Mr. SABATINO SERGIO, born in Salerno (SA), on 30 October 1968,
domiciled for the purposes of his office in Casalecchio di Reno (BO), Via Isonzo
n. 65, “Quadro Direttivo” of IV level and Corporate Manager, authorised to act
for the purposes of this agreement by virtue of the powers granted to him
through a special power of attorney issued by the President of the board of
directors of UniCredit Banca d’Impresa S.p.A., Mr. Mario Fertonani, born in
Mantova, on 3 September 1933, received by the Public Notary of Verona, Mr. Marco
Cicogna, on 2 January 2003, directory number 87071/7486, registered in Verona on
7 January 2003 at number 37;

AND

 

(2)           KEMET CORPORATION, with registered office in Simpsonville, 2835
Kemet Way, South Carolina, USA, Federal Tax Identification no. 57-0923789
(hereinafter referred to as “Beneficiary” or “Kemet”), represented by Mr. MARCO
UBERTI, born in Bologna, on 8th June 1953, in its capacity as special attorney,
domiciled for the purposes of his office at such company, authorised to act for
the purposes of this agreement by virtue of the powers granted to him through a
power of attorney authenticated by the Public Notary of the State of Florida,
United States of America, Mr. Frances Bruderer, on April 23, 2009, and by virtue
of the unanimous written consent in lieu of a special meeting of the board of
directors of the aforementioned company dated 17 October 2008;

 

(UniCredit and Kemet are hereinafter collectively referred to also as the
“Parties”)

 

WHEREAS

 

(A)          On 29th September 2008, the Beneficiary and UniCredit executed a
loan agreement by certified private agreement, with the parties’ signatures
being authenticated by Notary Public Carlo Vico (directory no. 110199/29958),
registered in Bologna, on 7th October 2008, under No. 11054, Series 1T, for a
maximum aggregate amount equal to Euro 60,000,000.00 (sixty million/00)
(hereinafter referred to as the “Loan”), subsequently amended by the Parties by
way of a deed executed on 3rd April 2009, with the parties’ signatures being
authenticated by Notary Public Carlo Vico (directory no. 111725/30817), duly
registered, (hereinafter referred to as the “First Amendment to the Loan
Agreement”) and by way of a deed executed on 30th April 2009, with the parties’
signatures being authenticated by Notary Public Federico Tonelli, (directory no.
32053/18654), registered in Bologna on 7 May 2009 at number 4705 (annotation
with the mortgage registry of Bologna dated 3 September 2009 at the following
articles 12321 and 12322) which was amended by the Parties by way of a deed
executed on 1st June 2009, with the parties’ signatures being authenticated by
Notary Public Giovanni De Pasquale, (directory no. 181922/13945), duly
registered (hereinafter referred to

 

2

--------------------------------------------------------------------------------


 

as the “Second Amendment to the Loan Agreement”) (the loan agreement, as amended
by the Parties from time to time, is hereinafter referred to as the “Loan
Agreement”);

 

(B)           In order to guarantee the fulfilment of the obligations under the
Loan Agreement, by way of a deed executed on 29th September 2008 by and between
Unicredit, as secured creditor, and Arcotronics Industries S.r.l., as mortgagor,
with the parties’ signatures being authenticated by Notary Carlo Vico (directory
No. 110205/29959), duly registered, a first ranking mortgage registered on 1
October 2008 at the articles 11314 and a second ranking mortgage (among other
securities) registered on 1 October 2008 at the articles 11315 were raised in
favour of the Lending Party over real estate located in Vergato, Sasso Marconi,
and Monghidoro (hereinafter referred to as the “Mortgages”);

 

(C)          The Parties acknowledge that the conditions precedent to the
effectiveness of the Second Amendment to the Loan Agreement have been fulfilled
within the time frames provided for therein and, as a consequence, the Second
Amendment to the Loan Agreement is fully valid and effective;

 

(D)          The Parties intend to amend the Loan Agreement in accordance with
the terms and subject to the conditions set forth here below.

 

Now, therefore, the Parties hereby agree as follows:

 

1.            Interpretation

 

In this Amendment Deed:

 

1.1           For the purposes of this agreement, all capitalised terms that are
not otherwise defined in other sections of this agreement shall have the
meanings ascribed to them in the Loan Agreement.

 

1.2           The recitals and the annexes form an integral and substantial part
of this agreement, shall be deemed as valid and effective covenants, and shall
therefore be fully binding upon the Parties, their successors and/or assignees.

 

1.3           The headings of the articles and of the annexes to this agreement
have been included for convenience only, and shall not be taken into
consideration for the purpose of interpreting the relevant articles and annexes.

 

2.            Additions and amendments to the Loan Agreement

 

The Parties hereby agree to amend the Loan Agreement as follows:

 

A.            The Parties hereby agree to replace article 7 (Ordinary Repayment)
with the following article:

 

“7. ORDINARY REPAYMENT

 

The Beneficiary hereby undertakes to fully repay each Facility by principal
instalments with a pre-amortisation period from the Disbursement Date to the
last day of the month in which the Loan is disbursed.

 

The first amortisation instalment shall be included in the period between the
day following the last day of the month in which the Loan is disbursed and
1st April 2009.

 

The remaining amortisation instalments relating to each principal amount of the
Loan not yet disbursed shall fall due on the following dates:

 

3

--------------------------------------------------------------------------------


 

Date

 

Amount of the Loan to be repaid

 

 

 

 

 

01.10.2009

 

Euro

 1,000,000.00

 

 

 

 

 

 

01.04.2010

 

Euro

 7,705,597.70

 

 

 

 

 

 

01.10.2010

 

Euro

 7,919,690.83

 

 

 

 

 

 

28.02.2011

 

Euro

 1,998,644.47

 

 

 

 

 

 

01.04.2011

 

Euro

 6,641,170.16

 

 

 

 

 

 

01.10.2011

 

Euro

 1,870,290.53

 

 

 

 

 

 

01.04.2012

 

Euro

 2,107,315.56

 

 

 

 

 

 

01.10.2012

 

Euro

 2,353,517.94

 

 

 

 

 

 

01.04.2013

 

Euro

 22,605,179.80

 

 

B.            The Parties hereby agree to supplement Annex 14 (Obligations) to
the Loan Agreement with the following paragraphs:

 

“19.                          Not to amend the US Loan Agreement and the US Loan
without the prior written consent of the Agent Bank.  It is understood that any
waiver required and/or permitted in relation to the US Loan Agreement and/or the
US Loan shall not be considered in any way a waiver prohibited pursuant to this
paragraph 19 of this Annex and shall therefore not fall within the scope of
application of the prohibition set forth in this paragraph 19.

 

20.                                Without prejudice to the provisions set forth
in paragraph 8. of this Annex, to give prior notice to the Agent Bank of the
execution of any new loan agreement regulating a new financial indebtedness
incurred for the needs connected with the current business, as provided for in
the second part of paragraph 8. of this Annex.

 

21.                                Without limiting the Beneficiary’s
obligations pursuant to any other provisions set forth under this Loan
Agreement, not to carry out any actions which:

 

(a)                               May materially prejudice the Beneficiary’s
capacity to duly and timely fulfil all its payment obligations vis-à-vis the
Lending Party pursuant to the Loan Agreement; and

 

(b)                               May result in a Significant Event.

 

C.            The Parties hereby agree to supplement Annex 16 (Significant
Events) to the Loan Agreement with the following paragraphs:

 

16.                               Failure to deliver to the Agent Bank, by, and
no later than, the 7th (seventh) Business Day immediately after
1st October 2009, a legal opinion drafted, in accordance with a text reasonably
satisfactory to the Agent Bank, by a primary law firm operating in the United
States of America, chosen by the Beneficiary, which attests, in favour and in
the interest of the Lending Party, the power and capacity to execute and perfect
the fees and costs letter and the amendment deed both executed on
1st October 2009 (the “Amendment Deed”).

 

17.                               Failure to deliver to the Agent Bank, by, and
no later than, the 7th (seventh) Business Day immediately after
1st October 2009, documents reasonably satisfactory to the Agent Bank

 

4

--------------------------------------------------------------------------------


 

evidencing that, also pursuant to the US Loan Agreement, the relevant test
period of the financial covenants is analogous to the Test Period as defined in
this Loan Agreement as amended by means of the Amendment Deed executed on
1st October 2009.

 

18.                               Failure of the Beneficiary to pay the amounts
provided under the fees and costs letter executed on 1st October 2009.”

 

D.            The Parties hereby agree to replace the definition of “Test
Period” set forth in paragraph D (Definitions) of Annex 14-bis (Financial
Covenants) to the Loan Agreement with the following definition:

 

““Test Period” shall mean, in relation to any Test Date:

 

(i)     with reference to the financial covenants set forth in paragraphs A.
(Minimum Consolidated EBITDA) and C. (Capital Expenditure), the period
consisting of four consecutive quarters, the last of which ends on such Test
Date, it being understood that, (i) with sole regard to the Test Date falling on
30th September 2009, Test Period shall mean the two quarters between
31st March 2009 and 30th September 2009, and (ii) with sole regard to the Test
Date falling on 31st December 2009, Test Period shall mean the three quarters
between 31st March 2009 and 31st December 2009; and

 

(ii)   with reference to the financial covenant set forth in paragraph B.
(Consolidated Fixed Charge Coverage Ratio) above, the period consisting of four
consecutive quarters, the last of which ends on such Test Date, it being
understood that, (i) with sole regard to the Test Date falling on
30th September 2009, Test Period shall mean the quarter between 30th June 2009
and 30th September 2009, (ii) with sole regard to the Test Date falling on
31st December 2009, Test Period shall mean the two quarters between
30th June 2009 and 31st December 2009, and (iii) with sole regard to the Test
Date falling on 31st March 2010, Test Period shall mean the three quarters
between 30th June 2009 and 31st March 2010.”

 

3.            Effectiveness

 

3.1           The Parties agree that (i) the provisions of the Loan Agreement
not amended by means of this agreement shall continue to be in force as agreed
in the Loan Agreement; (ii) the amendments made to the Loan Agreement through
the execution of this agreement are accessory, and not material, amendments to
the terms and conditions of the Loan Agreement, therefore shall not result in
(and shall not be construed in any way as resulting in) the objective novation
(novazione oggettiva) of any of the obligations arising under the Loan Agreement
and, consequently, shall not result in any way (and shall not be construed in
any way as resulting in) the expiry and/or termination of any of the aforesaid
obligations; (iii) the securities created pursuant to the Financial Documents
are deemed fully valid and effective securities of the obligations arising under
the Loan Agreement as amended by means of this agreement; and (iv) the
amendments made to the Loan Agreement through the execution of this deed shall
be deemed included in the Loan Agreement with effectiveness from
30th September 2009.

 

3.2           Without limiting the foregoing, in the event that the amendments
to the Loan Agreement set forth in this agreement are deemed by any competent
court to constitute an objective novation (novazione oggettiva) of any of the
obligations arising under the Loan Agreement, the Parties, also pursuant to, and
for the purposes of, article 1232 of the Italian Civil Code, agree that all the
securities created pursuant to the Financial Documents are deemed to be kept in
force as security of the obligations arising under the Loan Agreement as amended
by means of this agreement.

 

5

--------------------------------------------------------------------------------


 

4.             Representations and Warranties by the Beneficiary

 

4.1           By executing this amendment deed (the “Amendment Deed”) the
Beneficiary confirms, reiterates, and renews the Representations and Warranties
set forth in Annex 13 to the Loan Agreement (other than those set forth under
point 1. of Annex 13) as if they were issued hereunder, with reference to the
factual and legal condition of the Beneficiary on the date hereof.

 

5.             Mortgages

 

5.1           Within 10  (ten) days from the date of execution of this Amendment
Deed, the Parties shall ensure, also pursuant to and for the purposes of article
1381 of the Italian civil code, that any formalities that may be useful and/or
necessary in relation to the Mortgages following the execution of this agreement
be duly fulfilled at the relevant register offices, at the care and expense of
the Beneficiary.

 

5.2           UniCredit hereby consents that the formalities described above
shall be carried out.

 

6.             Miscellanea

 

6.1           With regard to any matters which are not expressly regulated in
this agreement, the Parties hereby expressly declare that the provisions of the
Loan Agreement shall apply mutatis mutandis.

 

6.2           Except for that which is expressly provided for hereunder, no
other and further amendments and/or additions to the Loan Agreement and/or to
the Financial Documents have been agreed upon by the Parties.

 

6.3           This agreement shall be subject to registration, without the
relevant registration tax being applied, as the Loan Agreement is subject to the
substitute tax, pursuant to articles 15 et seq. of Presidential Decree no. 601
of 29th September 1973.

 

6.4           The Beneficiary hereby represents that it shall bear all fees,
costs and expenses, including attorney’s fees and notary’s fees, relating to, or
otherwise connected with, the execution of this Amendment Deed.

 

6.5           This Amendment Deed is governed by, and shall be interpreted in
accordance with, the Italian laws.  Any dispute which might arise in relation to
the interpretation, effectiveness, validity, conclusion, performance or
termination of this agreement shall be submitted to the exclusive jurisdiction
of the Court of Verona, subject to the Agent Bank’s right to sue the Beneficiary
before any other court.

 

6.6           The fees and costs letter executed together with this Amendment
Deed shall be considered a “Financial Document” pursuant to the Loan Agreement.

 

Bologna, Piazza dei Martiri n. 1, October 1, 2009.

 

6

--------------------------------------------------------------------------------


 

The Lending Party:

 

The Beneficiary:

 

 

 

UniCredit Corporate Banking S.p.A.

 

KEMET Corporation

 

 

 

/s/ Sergio Sabatino

 

/s/ Marco Uberti

 

7

--------------------------------------------------------------------------------